PER CURIAM.
The trial court properly found that appellant failed to present competent substantial evidence of a boundary dispute or uncertainty, an essential element of appellant’s affirmative defenses to ejectment of boundary by agreement or boundary by acquiescence. See King v. Carden, 237 So.2d 26 (Fla. 1st DCA 1970); Brooks v. Fletcher, 393 So.2d 630 (Fla. 4th DCA 1981); and Seddon v. Edmondson, 411 So.2d 995 (Fla. 5th DCA 1982). Accordingly, we affirm the final judgment of ejectment.
AFFIRMED.
HURLEY and DELL, JJ„ and H. MARK PURDY, Associate Judge, concur.